Citation Nr: 0609891	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether overpayment of Department of Veterans Affairs 
(VA) disability compensation benefits in the amount of to 
$1,880.76 was properly created.

2.  Entitlement to waiver of recovery of overpayment of 
$1,880.76 in VA disability compensation benefits.

3.  Entitlement to an effective date earlier than April 1, 
2004, for additional VA compensation payments based on the 
addition of a dependent spouse.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to July 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 notice to the veteran from the VA 
Regional Office (RO) in Norfolk, Virginia, that his December 
1990 divorce from his prior spouse had produced an 
overpayment of VA benefits.  The appeal also arises from a 
June 2004 RO decision that denied an effective date earlier 
than April 1, 2004, for additional VA compensation benefits 
for a dependent spouse.  The RO commenced recovery of the 
overpayment to the veteran and collected $1,418.  However, in 
September 2004, the RO issued a refund to the veteran for the 
full amount that had been previously recovered.  After making 
additional adjustments, the RO reduced the amount of the 
overpayment to $1,880.76.  The veteran continues to challenge 
the validity of the debt.  He testified before the Board at a 
hearing held in January 2006.

The issue of entitlement to waiver of recovery of the 
overpayment of $1,880.76 in VA disability compensation 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran was in receipt of VA disability compensation 
benefits with additional compensation for his dependent 
spouse.  That marriage was terminated by divorce in December 
1990, but he continued to submit information indicating that 
he was still married as late as 1992.

2.  The veteran remarried in July 1984.

3.  The RO requested verification of the status of the 
veteran's dependents for purposes of continued eligibility to 
additional VA disability compensation benefits on March 1, 
2004.  On March 26, 2004, the RO received evidence of the 
veteran's remarriage in response to its request for the 
status of his dependents.

4.  The amount of the VA disability benefits payable to the 
veteran was properly reduced for the period from January 1, 
1991, until the effective date of March 26, 2004 for an 
increase in such compensation benefits based on subsequent 
notification of remarriage.  The amount of the overpayment is 
$1,880.76.


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in 
the amount of $1,880.76 was properly created.  38 U.S.C.A. 
§§ 1115, 5112 (West 2002); 38 C.F.R. § 3.501 (2005).

2.  The criteria for an effective date of March 26, 2004, for 
additional VA compensation payments based on the addition of 
a dependent spouse are met.  38 U.S.C.A. §§ 1115, 5111 (West 
2002); 38 C.F.R. § 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

These provisions apply to the veteran's claim for an 
effective date earlier than April 1, 2004, for additional VA 
compensation payments based on the addition of a dependent 
spouse.  

However, these notice provisions do not apply in waiver cases 
because special notice provisions under Chapter 53 of Title 
38 of the United States Code apply to the statutory right to 
request waiver of recovery of indebtedness.  38 U.S.C.A. 
§ 5302 (West 2002); see Barger v. Principi, 16 Vet. App. 132 
(2002).  VA must inform the affected individual of the exact 
amount of the debt, the collection methods to be employed, 
his or her rights and remedies (including the rights to 
dispute the debt or the amount of the debt; to request a 
waiver; to request a hearing; and to appeal the underlying 
debt).  38 C.F.R. § 1.911 (2005). 

Nevertheless, VA has complied with all notice and assistance 
provisions that apply to each of the claims.  The RO sent 
correspondence in May 2004, September 2004, January 2005, and 
April 2005 (specifically relating to the effective date 
issue); and a statement of the case in July 2004 that 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Taken together, VA's adjudicative 
documents also effectively complied with all of the relevant 
notice provisions of 38 C.F.R. § 1.911.  VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notices is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  VA has satisfied its duty to notify the 
appellant.

VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Board now turns to the merits of the claims.

Validity of the debt to VA

The veteran contends that he did not know that the amount of 
his VA benefits depended on his marriage's status; he also 
contends that he notified two agencies within the Department 
of Defense of his divorce, the Defense Enrollment Eligibility 
Reporting System (DEERS) and the Defense Finance and 
Accounting Service (DFAS).  

If the appellant asserts the invalidity of a debt, the matter 
of whether the overpayment was properly created must be 
addressed before a claim for waiver of an overpayment may be 
adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434- 435 
(1991); see VAOGCPREC 6-98 (Apr. 24, 1998), 63 Fed. Reg. 
31,264 (1998).

In July 1985, the RO awarded VA disability compensation 
benefits to the veteran based on several service-connected 
disabilities.  Additional compensation is payable to veterans 
with dependents.  38 U.S.C.A. § 1115.  However, the effective 
date of a reduction or discontinuance of compensation by 
reason of annulment or divorce that occurs on or after 
October 1, 1982, shall be the last day of the month in which 
such annulment or divorce occurs (except with respect to 
certain pension terminations or reductions that are not 
involved here).  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).

On the second page of the RO's July 1985 notification letter 
regarding the award of benefits, the RO specifically stated 
that the award included additional benefits for his spouse 
and children.  The RO also advised the veteran that "Any 
change in the number or status of your dependents must be 
reported promptly to the VA."  In another disability award 
letter in October 1986, the RO again advised the veteran of 
the need for prompt reporting to VA of any changes in the 
number or status of dependents.  

The record indicates that the veteran was divorced from his 
former wife (Margaret) in December 1990.  However, he did not 
initiate any contact with VA to notify VA of any change in 
the status of his marriage.  At the January 2006 Board 
hearing, he stated that he only informed DEERS and DFAS, but 
not VA.  In response to a September 1992 VA letter regarding 
the need for Social Security numbers for all beneficiaries 
and their dependents, the veteran provided his spouse's 
Social Security number although the record shows that they 
were divorced in December 1990. 

The next correspondence from the veteran that is in his VA 
claims folder is an October 1994 facsimile indicating that he 
had last received his monthly VA disability compensation 
check in June 1994; he also explained that a VA employee had 
informed him via telephone that his VA payments had been 
discontinued because VA did not have a good address for the 
veteran.  The veteran provided a corrected address, but he 
did not inform VA of any change in his marital status.  VA 
did not become aware of the veteran's 1990 divorce until many 
years later.

The veteran did not notify VA of his divorce until March 2004 
when he replied to the RO's request to verify the status of 
his dependents by noting his new wife's name on a VA Form 21-
0538, Status of Dependents Questionnaire.  On the VA form, 
the veteran wrote the name of his current wife, and this 
appears to have triggered a review of the identity of the 
veteran's dependent spouse because the name provided by the 
veteran in 2004 differed from the name of the spouse that had 
previously been of record.  In April 2004, the RO telephoned 
the veteran to obtain information about the veteran's 
marriage.  At that time and by phone, the veteran informed VA 
that he had been divorced from his former wife in December 
1990 and that he had married the current wife in July 1994.  

Under the applicable effective date provisions regarding 
reductions and discontinuance of additional benefits based on 
the existence of dependents, the overpayment was created 
validly.  The effective date of the reduction of his VA 
disability compensation benefits due to his December 1990 
divorce was the last day of the month in which the divorce 
occurred.  38 U.S.C.A. § 5112(b)(2).  The RO properly 
adjusted the amount of disability compensation benefits 
payable to the veteran as a result of the divorce effective 
January 1, 1991, in compliance with the law.  The amount of 
the overpayment of $1,880.76 reflects this effective date for 
the reduction/discontinuance.  The Board notes that the RO 
specifically set forth all of the periodic adjustments 
(including changes in the status of eligibility of several 
dependent children and in his marriage status) in a January 
2005 letter.  Upon review of the RO's calculations, the Board 
finds that the amount of the indebtedness, $1,880.76, is 
numerically accurate; there is no further basis to question 
the RO's detailed calculations. 

Therefore, the preponderance of the evidence shows that the 
overpayment of VA disability compensation benefits in the 
amount of $1,880.76 was properly created.  

Effective date earlier than April 1, 2004,
for additional VA compensation based on a dependent spouse

The veteran also seeks an effective date earlier than April 
1, 2004, for payment of additional VA disability compensation 
based on his remarriage.  

According to a marriage certificate, the veteran remarried on 
July [redacted], 1994.  However, the first time that the veteran 
informed VA of the name of his new wife ([redacted]) in any 
correspondence was in a VA Form 21-0538, Status of Dependents 
Questionnaire that the RO sent to the veteran for completion 
on March 1, 2004, and that the veteran filed with the RO on 
March 26, 2004.  As noted above, the veteran filed this VA 
form at the request of the RO, which was seeking information 
from the veteran as to any changes in the number of 
dependents in order to verify continued entitlement to 
additional VA disability compensation benefits based on the 
number of dependents.  

The veteran seeks an effective date from his date of 
remarriage in July 1994.  However, the veteran did not notify 
VA of the 1994 marriage within one year after July 1994.  See 
38 C.F.R. § 3.401(b)(1)(i).  Rather, the veteran first 
notified VA of the existence of his new wife in March 2004 
when he returned a VA Form 21-0538, Status of Dependents 
Questionnaire, that is, in response to a VA request for 
information as to his marital status.  Therefore, the 
earliest possible effective date for the payment of 
additional VA disability compensation benefits to the veteran 
based on his remarriage could be only the date that the VA 
Form 21-0538 was received.  See 38 C.F.R. § 3.401(b)(1)(ii).  

The veteran has submitted a letter that he indicates he 
submitted to VA in January 2001 as evidence that he notified 
VA of the existence of his new wife earlier than March 2004.  
However, that form was only a questionnaire submitted by the 
veteran in connection with verification of matters for 
purposes of healthcare with the Veterans Integrated Service 
Network 5 (VISN 5).  The veteran submitted this completed 
questionnaire to the VISN 5 Pre-registration Consolidation 
Unit in Martinsburg, West Virginia.  On the questionnaire, he 
indicated that his marital status was married and that his 
next of kin was his wife, [redacted].  This did not constitute a 
notification of the event in response to a VA request under 
38 C.F.R. § 3.401(b)(1), which applies to verification of 
eligibility for additional compensation benefits based on 
additional dependents.  The VA request was solely in 
connection with healthcare enrollment statistics with VISN 5.  
Moreover, even if the January 2001 VISN 5 questionnaire could 
even be construed as the VA request for information as to 
dependents, at best, the veteran wrote his wife's name, but 
his status as married was the same in 2001 as it had been at 
the last time that he had provided VA with any information as 
to his marital status.  The last time he had submitted any 
information about his marital status had been in late 1992, 
when he provided his ex-spouse's Social Security number in 
response to an RO letter.

Therefore, during all this time, VA was reasonably under the 
impression that the veteran was married continuously, and the 
veteran's late 1992 response providing his spouses Social 
Security number fostered that impression.  It was not until 
the veteran provided a different spouse's name in connection 
with a request regarding the status of the veteran's 
dependents in March 2004 that the fact of the veteran's 1990 
divorce and 1994 remarriage came to light.

The Board notes that the veteran has raised numerous 
arguments, primarily arguing that he chairs a non-profit 
organization, has income problems, and seeks fairness.  These 
arguments do not alter the binding nature of the applicable 
laws.  Under these laws, the veteran notified VA of his new 
wife's identity on March 26, 2004 (i.e., within one year of 
the RO's March 1, 2004, letter requesting that he verify the 
status of his dependents).  The Board notes that the RO has 
indicated that the effective date when the veteran's spouse 
was added is April 1, 2004.  For all intents and purposes, 
this is the date when the payment of the additional benefits 
based on the veteran's remarriage could be paid.  See 
38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2005).  
However, the effective date of the entitlement to the 
additional benefits is March 26, 2004, the date of receipt of 
the evidence of the remarriage in response to the VA request.  
While this date is several days earlier than April 1, 2004, 
because of the application of 38 U.S.C.A. § 5111 and 
38 C.F.R. § 3.31, it does not affect the amount of the 
overpayment discussed above. 

Thus, the preponderance of the evidence demonstrates that the 
earliest possible effective date for payment of additional VA 
disability compensation benefits based on his marriage to his 
new wife ([redacted]) is March 26, 2004.

 
ORDER

The overpayment of VA disability compensation benefits in the 
amount of $1,880.76 was properly created; the appeal is 
denied.

An effective date of March 26, 1994, for the payment of 
additional VA disability compensation benefits based on the 
addition of a dependent spouse is granted. 



REMAND

The Board must remand the issue of entitlement to waiver of 
recovery of overpayment of $1,880.76 in VA disability 
compensation benefits for adjudication.

In May 2004, the RO informed the veteran that he had received 
an overpayment of VA benefits because of the effect of his 
December 1990 divorce on the amount of VA disability 
compensation benefits to which he had been entitled.  
Apparently, VA notified the veteran soon thereafter that the 
amount of the overpayment was $4,838.33.  (The Board notes 
that adjustments to the veteran's benefit payment have 
resulted in a revised overpayment amount of $1,880.76.)   In 
June 2004, the veteran filed correspondence in which he 
disputed the validity of the debt and requested waiver of VA 
recovery of that overpayment.  As these issues are 
intertwined, the Board must remand the issue of entitlement 
to waiver of recovery of overpayment of $1,880.76 in VA 
disability compensation benefits for adjudication.  See 
Narron v. West, 13 Vet. App. 223 (1999).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for a waiver of 
recovery of overpayment of $1,880.76 in VA 
disability compensation benefits.  If the 
decision remains adverse to the veteran, 
he should be informed of his appeal 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


